DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 16, 45, and 49-68 in the reply filed on 1 November 2021 is acknowledged.
Applicant’s election without traverse of the species of the therapeutic agent not being bound to the nanoparticle, insulin as the therapeutic agent, and diabetes mellitus as the disease or disorder is acknowledged.
No claim is withdrawn due to the group election.

Specification
The examiner notes Table 1 on page 41 of the instant specification, which is reproduced below.

    PNG
    media_image1.png
    181
    522
    media_image1.png
    Greyscale

In this table, the chemical name “m-cresol” is spelled incorrectly as “m-creosol.” Applicant should correct the spelling in this table.


Claim Interpretation
With regard to the definition of the term “treating”, as recited by at least claims 16 and 45, this term is defined herein as a method of reducing the frequency or severity with which symptoms of a disease or condition are experienced by a subject by virtue of administering an agent or compound to the subject, as of the instant specification on page 40 lines 4-6.
Claim 67 recites that lysophosphatidylcholine is present in the membrane in an amount of about 5% to about 30% of the amount of DSPC in the membrane. Claim 67 further limits claim 45, which recites stearoyl lysophosphatidylcholine as a percentage of about 5% to about 30%, though of the membrane as a whole rather than of the amount of DSPC in the membrane. However, claim 45 recites that the stearoyl lysophosphatidylcholine is optional.
For the purposes of examination under prior art, claim 67 is understood to further limit the amount of stearoyl lysophosphatidylcholine only in the case where stearoyl 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16, 45, and 49-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2011/0135725 A1).


    PNG
    media_image2.png
    429
    598
    media_image2.png
    Greyscale

As to claim 45, the claim requires a lipid-based nanoparticle. The composition in the above-reproduced figure appears to be lipid-based. Lau teaches a particle size of 0.020-0.40 microns (20 nm to 400 nm) in paragraph 0353; as such, the composition of Lau is understood to be a nanoparticle.
As to claim 45 the claim requires a bipolar lipid membrane. The lipid monolayer in the above-reproduced structure is understood to be made from bipolar lipids that comprise both a hydrophilic and hydrophobic end and is therefore a bipolar lipid membrane as required by the instant claims.
As to claim 45, the claim requires cholesterol. This is taught as of Lau, as of at least paragraph 0370.
As to claim 45, the claim requires dicetyl phosphate. This is taught as of Lau, paragraph 0370.

As to claim 45, the claim requires that the stabilizer be present in an amount of from about 10% to about 25% in the membrane. The m-cresol in paragraph 0245 of Lau appears to be present in an amount below 10%. Nevertheless, generally, differences in concentration between the claimed invention and the prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of the criticality of the concentration has been presented. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a method of treating diabetes with a composition comprising insulin, cholesterol, dicetyl phosphate, DSPC (which is an amphipathic lipid) and a biotinylated lipid has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of m-cresol concentration by routine experimentation.
As to claim 45, the claim requires an amphipathic lipid, such as distearoyl phosphate (DSPC). This is taught as of Lau, paragraph 0370, which teaches 1,2-distearoyl-sn-glycero-3-phosphocholine, which is understood to be DSPC.
As to claim 45, the claim requires a hepatocyte receptor binding molecule, such as biotinylated DHPE. Lau teaches this as of paragraphs 0012, 0189, 0358, 0369, and 
As to claim 45, the claim is drawn to a method of treating or ameliorating a disease, and requires a therapeutic agent. Lau teaches the delivery of insulin, as of Lau, title. Lau teaches treatment of diabetes, as of the abstract of Lau.
As to claim 45, Lau appears to teach all of the required ingredients, but not in the same embodiment, as m-cresol is not in the same embodiment with the other ingredients. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 45, the claim requires that the biotin-DHPE extends outward from the nanoparticle. This appears to have been taught in figure 1 of Lau. Even if, purely en arguendo, Lau does not teach that the biotin-DHPE extends outward from the nanoparticle, the skilled artisan would have been motivated to have modified the particle 
As to claim 45, the claim requires a particle size of about 10 nm to about 150 nm. Lau teaches a particle size of 0.020-0.40 microns (20 nm to 400 nm) in paragraph 0353. This overlaps with the claimed particle size. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a lipid particle for the delivery of insulin are taught by the prior art, and as such, it would not have been inventive for the skilled artisan to have discovered the optimum particle size by routine experimentation.
As to claim 45, Lau teaches that insulin, which is a therapeutic agent, is dispersed throughout the lipid construct as of paragraph 0262.
As to claim 54, Lau teaches non-covalent bonding of the insulin and the lipid particle in paragraphs 0186-0187.
As to claim 55, Lau teaches delivery of insulin, as of the title of Lau.
As to claim 56, Lau teaches free insulin and the insulin associated with the complex.

As to claim 58, Lau teaches at least one lipid selected from the group consisting of 1,2-distearoyl-sn-glycero-3-phosphocholine, 1,2-dipalmitoyl-sn-glycero-3-phosphocholine, 1,2-dimyristoyl-sn-glycero-3-phosphocholine, cholesterol, cholesterol oleate, dicetylphosphate, 1,2-distearoyl-sn-glycero-3-phosphate, 1,2-dipalmitoyl-sn-glycero-3-phosphate, and 1,2-dimyristoyl-sn-glycero-3-phosphate as of paragraph 0058 of Lau.
As to claims 59, Lau teaches biotin DHPE and biotin-X-DHPE in paragraph 0189. These comprise biotin.
As to claim 60, Lau teaches biotin DHPE and biotin-X-DHPE in paragraph 0189. These fall within the claim scope.
As to claim 61, Lau teaches biotin DHPE and biotin-X-DHPE in paragraph 0189. These fall within the claim scope.
As to claim 62, Lau teaches cellulose acetate hydrogen phthalate in paragraph 0193.
As to claim 63, Lau teaches percentages of various ingredients. Lau teaches the following example, as of paragraph 0350, reproduced below.

[0350] A mixture of amphipathic lipid molecules and an extended amphipathic lipid was produced using the following procedure. A mixture of the lipid components [total mass of 8.5316 g] of the lipid construct was prepared by combining aliquots of the lipids 1,2-distearoyl-sn-glycero-3-

In this example, percentage of cholesterol appears to be about 9.2%. This is understood to be within the claimed range.
As to claim 64, Lau teaches percentages of various ingredients. Lau teaches the following example, as of paragraph 0350, reproduced above. In this paragraph of Lau, the percentage of dicetyl phosphate appears to be about 18%, which is within the claimed range.
As to claim 65, Lau teaches percentages of various ingredients. Lau teaches the following example, as of paragraph 0350, reproduced above. In this paragraph of Lau, the percentage of the percentage of DSPC appears to be about 66-67%, which is within the claimed range.
As to claim 66, Lau teaches percentages of various ingredients. Lau teaches the following example, as of paragraph 0350, reproduced above. In this paragraph of Lau, the percentage of the percentage of biotinylated lipid appears to be about 1.6-1.7%, which is within the claimed range.
As to claim 67, this claim recites a specific percentage of stearoyl lysophosphatidylcholine. However, claim 67 depends upon claim 45, and in claim 45, stearoyl phosphatidylcholine is an optional ingredient. As such, claim 67 is interpreted as if it requires the recited percentage of lysophosphatidylcholine only if lysophosphatidylcholine is required. However, as lysophosphatidylcholine is not 
As to claim 68, Lau teaches cholesterol, dicetyl phosphate, DSPC, m-cresol, and at least one of biotin DHPE or biotin-X-DHPE, thereby reading on item (b) of the claim.
As to claim 16, this is an independent claim drawn to a method of treating or ameliorating a disease in a mammal. This method teaches administering a nanoparticle comprising cholesterol, dicetyl phosphate, DSPC, stearoyl lysophospahtidylcholine, m-cresol, and biotin DHPE in specific amounts. In part (b) of claim 16, the amount of stearoyl lysophosphatidylcholine is zero, and all of the other ingredients are required. Lau teaches amounts of various ingredients in paragraph 0350, and amounts of m-cresol in paragraph 0245. Even if, purely en arguendo, the amounts in Lau differ from the claimed amounts, this would not appear to be sufficient to overcome a prima facie case of obviousness. Generally, differences in concentration between the claimed invention and the prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of the criticality of the concentrations of the recited ingredients has been presented. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a method of treating diabetes with a composition comprising insulin, cholesterol, dicetyl phosphate, DSPC (which is an amphipathic lipid), m-cresol, and a biotinylated lipid has been taught by the prior art. As such, it would not 
As to claim 49, Lau teaches non-covalent bonding of the insulin and the lipid particle in paragraphs 0186-0187.
As to claim 50, Lau teaches delivery of insulin, as of the title of Lau.
As to claim 51, Lau teaches free insulin and the insulin associated with the complex.
As to claim 52, Lau teaches insulin lispro, insulin aspart, regular insulin, insulin glargine, insulin zinc, human insulin zinc extended, isophane insulin, human buffered regular insulin, insulin glulisine, recombinant human regular insulin, recombinant human insulin isophane, and combinations thereof, as of paragraph 0056 of Lau.
As to claim 53, Lau teaches cellulose acetate hydrogen phthalate in paragraph 0193.


Claims 16, 45, and 49-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2011/0135725 A1) in view of Kitagawa et al. (Journal of Biochemistry, Vol. 79, 1976, pages 1123-1133).
Lau et al. (hereafter referred to as Lau) is drawn to as Lau is drawn to a lipid construct for delivery of insulin, as of Lau, title and abstract and a method of treating diabetes therewith. See the rejection above over Lau by itself. The composition of Lau includes insulin and the lipids cholesterol, dicetyl phosphate, an amphipathic lipid such as DSPC, and a hepatocyte receptor binding molecule such as biotin-DHPE.

Kitagawa et al. (hereafter referred to as Kitagawa) is drawn to liposomal membranes comprising lysolecithin, as of Kitagawa, page 1123, title and abstract. Said composition comprises lysolecithin, egg lecithin, dicetyl phosphate, and cholesterol, as of Kitagawa, page 1123, title and abstract. Kitagawa teaches lysolecithin in an amount up to 75 mol% in the bilayer if the cholesterol concentration is high, as of Kitagawa, page 1125. Kitagawa teaches stearoyl lysolecithin as of page 1124, left column, “Materials and Methods” section, though other lysolecithins such as palmitoyl lysolecithin are also taught. The term “stearoyl lysolecithin” is understood to read on the required “stearoyl lysophosphatidylcholine.”
Kitagawa does not teach a hepatocyte receptor binding molecule. Kitagawa also does not teach the required particle size.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the particle of Lau to comprise stearoyl lysolecithin, as taught by Kitagawa. Lau is drawn to a liposome for delivery of a bioactive agent such as insulin. Kitagawa is drawn to a liposomal particle that comprises stearoyl lysolecithin and is stable. As such, the skilled artisan would have been motivated to have formulated a composition comprising cholesterol and lysolecithin in the amounts taught by Kitagawa for predictable formulation of a liposome that is capable of drug retention and delivery with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (stearoyl lysolecithin, when used in combination with cholesterol, as of Kitagawa) for incorporation into a composition (that of Lau), based on its recognized 
As to claims 16 and 45, with regard to the amount of lysolecithin, Kitagawa teaches amounts of 1% in the examples on Table 1 on page 1126, but amounts of up to 75 mol% of the total lipids, as of page 1125, left column, top paragraph. This overlaps with the claimed amounts of about 1% to about 30%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Also as to claims 16 and 45, with regard to the type of lysolecithin, Kitagawa teaches palmitoyl lysolecithin, stearoyl lysolecithin, and other forms of lysolecithin, as of page 1124, left column, “Materials and Methods” section. The skilled artisan would have been motivated to have substituted stearoyl lysolecithin in place of palmitoyl lysolecithin as they are both similar in chemical structure and appear to serve the same function of forming a lipid bilayer. See MPEP 2143, Exemplary Rationale B, and MPEP 2144.09.
As to claims 16, 45, and 67, Kitagawa teaches lysolecithin in a concentration of up to about 50 mol%, as of Kitagawa, page 1129, left column, Figure 5, reproduced below.

    PNG
    media_image3.png
    557
    472
    media_image3.png
    Greyscale

These amounts appear to overlap with the claimed amounts of lysolecithin. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


No Rejection for Lack of Enablement
In view of the species election in applicant’s response on 1 November 2021, the examiner has not rejected the instant claims for lack of enablement. This is because applicant has elected the species of insulin as the therapeutic agent and diabetes 


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 45, and 49-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,077,173. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating a disease. The method comprising administering to a patient a therapeutic agent comprising a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 

The instant and conflicting claims differ because the instant claims are drawn to a method of treating or ameliorating a disease, whereas the conflicting claims are drawn to a composition and method of making such a composition. Nevertheless, the composition of the conflicting claims appears to effectively anticipate that used in the instantly claimed method. This would have resulted in a prima facie case of anticipatory-type non-statutory double patenting.
The instant and conflicting claims also differ because in the instant claims, stearoyl lysophosphatidylcholine is optional, whereas in the conflicting claims, it is required. Nevertheless, the composition used in the method of the conflicting claims comprising stearoyl lysophosphatidylcholine appears to have all the elements required by the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.


Claims 16, 45, and 49-68 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,071,715. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating a disease. The method comprising administering to a patient a therapeutic agent comprising a lipid based 
The conflicting claims are drawn to a composition comprising cholesterol, dicetyl phosphate, DSPC, m-cresol, and biotin DHPE. The composition of the conflicting claims comprises insulin, as of conflicting claim 6.
The instant and conflicting claims differ because the conflicting claims are drawn to a composition, whereas the instant claims are drawn to a method of treating or ameliorating a disease in a mammal. However, the composition of the conflicting claims comprises insulin, as of conflicting claim 6. The skilled artisan would have been motivated to have used insulin to have treated or ameliorated a disease (e.g. diabetes) as insulin is recited as a therapeutic agent, as of conflicting claim 6.


Claims 16, 45, and 49-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,918,700. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating a disease. The method comprising administering to a patient a therapeutic agent comprising a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 
The conflicting claims are drawn to a method of optimizing bolus insulin by administering to a patient insulin in a nanoparticle, as of conflicting claim 1. Conflicting 
(a) about 9.4 : 18.1 : 56.8 : 14.1 : 0.0 : 1.5; 
(b) about 7.7 : 15.0 : 58.6 : 0.0 : 17.4 : 1.3; and 
(c) about 8.4 : 16.2 : 47.5 : 7.6 : 19.0 : 1.3.
Also, conflicting claims 22-23 recite that the administered particle may have the following properties:
(a) the cholesterol ranges from about 5% to about 25% (w/w) in the membrane;
(b) the dicetyl phosphate ranges from about 10% to about 25% (w/w) in the membrane; 
(c) the DSPC ranges from about 40% to about 75% (w/w) in the membrane; 
(d) the hepatocyte receptor binding molecule ranges from about 0.5% to about 10% (w/w) in the membrane, and in claim 23;
the amount of the stearoyl lysophosphatidylcholine in the membrane is about 5%-30% (w/w) of the amount of DSPC in the membrane.
The instant and conflicting claims differ because the conflicting claims are intended for optimizing insulin bolus intensity, whereas the instant claims are intended for treating or ameliorating a disease in a mammal. Nevertheless, with regard to the method of the conflicting claims, the skilled artisan would have been motivated to have administered the insulin bolus of the conflicting claims to a mammal after the insulin bolus would have been optimized as insulin is a therapeutic agent known for treating diabetes. As such, the skilled artisan would have been motivated to have modified the .

Claims 16, 45, and 49-68 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,004,686 in view of Kitagawa et al. (Journal of Biochemistry, Vol. 79, 1976, pages 1123-1133).
The instant claims are drawn to a method of treating a disease. The method comprising administering to a patient a therapeutic agent comprising a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 
The conflicting claims are drawn to a composition comprising a lipid based particle, a method of making that composition, and a method of treating diabetes using that composition. Said composition includes insulin, a phosphatidylcholine, cholesterol, dicetyl phosphate, and a biotin targeted lipid.
The conflicting claims do not recite lysophosphatidylcholine.
Kitagawa et al. (hereafter referred to as Kitagawa) is drawn to liposomal membranes comprising lysolecithin, as of Kitagawa, page 1123, title and abstract. Said composition comprises lysolecithin, egg lecithin, dicetyl phosphate, and cholesterol, as of Kitagawa, page 1123, title and abstract. Kitagawa teaches lysolecithin in an amount up to 75 mol% in the bilayer if the cholesterol concentration is high, as of Kitagawa, page 1125. Kitagawa teaches stearoyl lysolecithin as of page 1124, left column, “Materials and Methods” section, though other lysolecithins such as palmitoyl 
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the particle of the conflicting claims to comprise stearoyl lysolecithin, as taught by Kitagawa. The composition of the conflicting claims is drawn to a liposome for delivery of a bioactive agent such as insulin. Kitagawa is drawn to a liposomal particle that comprises stearoyl lysolecithin and is stable. As such, the skilled artisan would have been motivated to have formulated a composition comprising cholesterol and lysolecithin in the amounts taught by Kitagawa for predictable formulation of a liposome that is capable of drug retention and delivery with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (stearoyl lysolecithin, when used in combination with cholesterol, as of Kitagawa) for incorporation into a composition (that of the conflicting claims), based on its recognized suitability for its intended use (formulation of a liposome, which comprises a “bipolar lipid membrane” and is used for drug delivery). See MPEP 2144.07.

Claims 16, 45, and 49-68 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,751,418 in view of Kitagawa et al. (Journal of Biochemistry, Vol. 79, 1976, pages 1123-1133).
The instant claims are drawn to a method of treating a disease. The method comprising administering to a patient a therapeutic agent comprising a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 

The conflicting claims do not recite lysophosphatidylcholine.
Kitagawa et al. (hereafter referred to as Kitagawa) is drawn to liposomal membranes comprising lysolecithin, as of Kitagawa, page 1123, title and abstract. Said composition comprises lysolecithin, egg lecithin, dicetyl phosphate, and cholesterol, as of Kitagawa, page 1123, title and abstract. Kitagawa teaches lysolecithin in an amount up to 75 mol% in the bilayer if the cholesterol concentration is high, as of Kitagawa, page 1125. Kitagawa teaches stearoyl lysolecithin as of page 1124, left column, “Materials and Methods” section, though other lysolecithins such as palmitoyl lysolecithin are also taught. The term “stearoyl lysolecithin” is understood to read on the required “stearoyl lysophosphatidylcholine.”
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the particle of the conflicting claims to comprise stearoyl lysolecithin, as taught by Kitagawa. The composition of the conflicting claims is drawn to a liposome for delivery of a bioactive agent. Kitagawa is drawn to a liposomal particle that comprises stearoyl lysolecithin and is stable. As such, the skilled artisan would have been motivated to have formulated a composition comprising cholesterol and lysolecithin in the amounts taught by Kitagawa for predictable formulation of a liposome that is capable of drug retention and delivery with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (stearoyl lysolecithin, .


Claims 16, 45, and 49-68 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21-27, 29, and 37-47 of copending Application No. 16/959,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating a disease. The method comprising administering to a patient a therapeutic agent comprising a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 
The copending claims are drawn to a method of treating a subject having diabetes mellitus. The method comprises administering to the subject insulin in a lipid nanoparticle having the following concentrations

    PNG
    media_image4.png
    180
    644
    media_image4.png
    Greyscale


The instant and copending claims differ because the instant claims are drawn to diseases as a whole, whereas the copending claims specify diabetes mellitus. Nevertheless, the method of the copending claims appears to be within the scope of the method of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 16, 45, and 49-68 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10-14, and 16-48 of copending Application No. 17/151,980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating a disease. The method comprising administering to a patient a therapeutic agent comprising a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 
The copending claims are drawn to administering insulin to a patient with diabetes while minimizing iatrogenic hyperinsulinemia. The method of the copending claims comprises administering insulin with the following lipid nanoparticle, as of copending claims 28-29, reproduced below.

    PNG
    media_image5.png
    424
    648
    media_image5.png
    Greyscale

This appears to be the same lipid formulation as recited by the instant claims.
The instant and copending claims differ because the instant claims are drawn to diseases as a whole, whereas the copending claims specify diabetes mellitus. Nevertheless, the method of the copending claims appears to be within the scope of the method of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 16, 45, and 49-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-41 of copending Application No. 16/776,665 in view of Kitagawa et al. (Journal of Biochemistry, Vol. 79, 1976, pages 1123-1133).

The copending claims are drawn to an orally bioavailable composition and method for treating diabetes. This method may include administering a composition comprising insulin with cholesterol, dicetyl phosphate, an amphipathic lipid, and a hepatocyte receptor binding molecule.
The copending claims do not recite lysophosphatidylcholine.
Kitagawa et al. (hereafter referred to as Kitagawa) is drawn to liposomal membranes comprising lysolecithin, as of Kitagawa, page 1123, title and abstract. Said composition comprises lysolecithin, egg lecithin, dicetyl phosphate, and cholesterol, as of Kitagawa, page 1123, title and abstract. Kitagawa teaches lysolecithin in an amount up to 75 mol% in the bilayer if the cholesterol concentration is high, as of Kitagawa, page 1125. Kitagawa teaches stearoyl lysolecithin as of page 1124, left column, “Materials and Methods” section, though other lysolecithins such as palmitoyl lysolecithin are also taught. The term “stearoyl lysolecithin” is understood to read on the required “stearoyl lysophosphatidylcholine.”
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the particle of the copending claims to comprise stearoyl lysolecithin, as taught by Kitagawa. The composition of the copending claims is drawn to a liposome for delivery of a bioactive agent such as insulin. Kitagawa is drawn to a liposomal particle that comprises stearoyl lysolecithin and is stable. As such, the skilled artisan would prima facie obvious to select a known material (stearoyl lysolecithin, when used in combination with cholesterol, as of Kitagawa) for incorporation into a composition (that of the copending claims), based on its recognized suitability for its intended use (formulation of a liposome, which comprises a “bipolar lipid membrane” and is used for drug delivery). See MPEP 2144.07.
This is a provisional nonstatutory double patenting rejection.

Claims 16, 45, and 49-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76-82 of copending Application No. 17/230,089 in view of Kitagawa et al. (Journal of Biochemistry, Vol. 79, 1976, pages 1123-1133).
The instant claims are drawn to a method of treating a disease. The method comprising administering to a patient a therapeutic agent comprising a lipid based particle comprising, cholesterol, dicetyl phosphate, an amphipathic lipid, a stabilizer or stearoyl lysophosphatidylcholine, and a hepatocyte receptor binding molecule. 
The copending claims are drawn to an composition comprising insulin with cholesterol, dicetyl phosphate, an amphipathic lipid, and a hepatocyte receptor binding molecule, as well as insulin.
The copending claims do not recite lysophosphatidylcholine.

It would have been prima facie obvious for one of ordinary skill in the art to have formulated the particle of the copending claims to comprise stearoyl lysolecithin, as taught by Kitagawa. The composition of the copending claims is drawn to a liposome for delivery of a bioactive agent such as insulin. Kitagawa is drawn to a liposomal particle that comprises stearoyl lysolecithin and is stable. As such, the skilled artisan would have been motivated to have formulated a composition comprising cholesterol and lysolecithin in the amounts taught by Kitagawa for predictable formulation of a liposome that is capable of drug retention and delivery with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (stearoyl lysolecithin, when used in combination with cholesterol, as of Kitagawa) for incorporation into a composition (that of the copending claims), based on its recognized suitability for its intended use (formulation of a liposome, which comprises a “bipolar lipid membrane” and is used for drug delivery). See MPEP 2144.07.
.
This is a provisional nonstatutory double patenting rejection.


Additional Relevant Reference
As an additional reference which appears to be relevant to the claimed subject matter but has not previously been cited, the examiner cites Paiva et al. (RSC Advances, Vol. 6, 2016, pages 105699-105712). Paiva et al. (hereafter referred to as Paiva) is drawn to the effect of m-cresol on a lipid bilayer comprising insulin, as of Paiva, page 105699, title and abstract. Paiva uses fluorescence spectroscopy to determine that m-cresol has an effect on a lipid bilayer, as of Paiva, page 105699, abstract.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612